UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4364


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDY BAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:01-cr-00045-MOC-1; 3:01-cr-00145-MOC-1)


Submitted:   November 27, 2012            Decided:   November 30, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Director, Ann L. Hester, Assistant Federal
Defender, Douglas E. Roberts, Staff Attorney, FEDERAL DEFENDERS
OF WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randy      Baker       appeals        the        district       court’s         order

revoking      his    two     concurrent      terms        of    supervised         release        and

imposing      concurrent        sentences      of    twenty-two           months’        and      ten

months’     imprisonment.            On    appeal,    counsel          has    filed      a    brief

pursuant      to     Anders      v.       California,          386     U.S.        738    (1967),

certifying that there are no non-frivolous issues for appeal but

questioning         whether      the      district        court       imposed        a    plainly

unreasonable sentence.               Baker was notified of his right to file

a pro se supplemental brief but has not done so.                              The Government

has declined to file a response brief.                         We affirm.

              A district court possesses broad discretion to impose

a    sentence       revoking     a     defendant’s         supervised         release         term.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

We   will    affirm      a    sentence      imposed       upon       revocation      if      it    is

within      the    statutory     maximum      and     not       “plainly      unreasonable.”

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

In   making       this   determination,        we     first       consider         whether        the

sentence is procedurally or substantively unreasonable.                                      Id. at

438.     A revocation sentence is procedurally reasonable if the

district court considered the Chapter Seven policy statements

and the applicable 18 U.S.C. § 3553(a) (2006) factors.                                       See 18

U.S.C.      § 3583(e)        (2006);      Crudup,     461       F.3d    at    438-40.             The

district      court      need   not       explain    its       reasons       for    imposing        a

                                               2
revocation sentence in as much detail as in imposing an original

sentence, but “it still must provide a statement of reasons for

the sentence it imposed.”            Thompson, 595 F.3d at 547 (internal

quotation       marks     omitted).         A   revocation        sentence     is

substantively reasonable if the district court stated a proper

basis    for    concluding    that    the   defendant    should    receive    the

sentence imposed, up to the statutory maximum.                Crudup, 461 F.3d

at 440.

               Here, the terms of imprisonment imposed by the court

do not exceed the statutory maximums applicable to each offense.

See     18   U.S.C.     §§ 3559(a),    3583(e)(3)    (West      2000   &   Supp.

2012).       The   district   court     considered      the   advisory     range,

§ 3553(a) factors, and arguments posed by both parties.                     While

the court did not “robotically tick through § 3553(a)’s every

subsection,” it was not required to do so.                    United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal quotation

marks omitted).         The court adequately explained its rationale

and grounded the sentence imposed in proper bases, including

Baker’s repeated pattern of supervised release violations, the

incarceration he had already served due to prior revocations,

and its conclusion that Baker had proven unsupervisable.                     Thus,

our review of the record reveals that Baker’s sentence is not

unreasonable, let alone plainly so.



                                        3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for review.

Accordingly,     we   affirm     the    district       court’s    judgment.      This

court requires that counsel inform Baker, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Baker requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this    court    for    leave     to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Baker.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented       in   the   materials

before    this   court   and    argument       would    not    aid    the   decisional

process.

                                                                              AFFIRMED




                                          4